BROWN, District Judge.
On the 27th of September, 1891, one lire Raszban and lun* three children arrived as immigrants at (he port of New York; and the .superintendent of immigration, being satisfied that they were likely to become a public charge, required a bond which was executed by (he defendants in the sinn of $500, under fhd regulations of (he secretary of the treasury, conditioned that neither the said Ttte Raszban nor her three children should “become a public charge for support for a period of five years, upon any state of (lie United Wales, its territories, or (he Disrrict of Columbia, or upon the city, town, township, county or any other municipality therein.”
Tiie evidence shows that the husband and father of the immigrants had been in iliis country about a year, and was earning inore or less as a peddler in This city; and that he liad two young children who also contributed (o the support of the family.' The evidence on this point rests mainly on (he testimony of the husband himself. Jlis evidence, however, has such inconsistencies, and in some portions is so lacking in probability and candor, that I am constrained to give it little weight as against the testimony of the officers, who testified to the extreme poverty of the appearance and surroundings of the family at their rooms.
I have no doubt of the authority of the superintendent' of immigration to require a, bond upon 11k* landing of these immigrants, on the ground that from the poverty and character of the husband. *428'they were likely to become a public charge. About six months after the arrival of the mother she became insane, and was sent to the public insane asylum of the city under the direction of the commissioners of charities and correction, where only poor persons unable to pay for treatment are received, and she was there attended to for a considerable period at the expense of the municipality. The case, therefore, falls within the precise conditions of rilé bond; and the plaintiff is consequently entitled to judgment unless the public charge arose from seme independent circumstances which cannot be deemed to have been contemplated or ' covered by the bond.
Ho doubt the illness, that is, the derangement of Mrs. Raszban, was not specifically contemplated at the time when the bond was taken; and if it appeared that the expenses to which the husband was thereby subjected were so extraordinary and so wholly out of any ordinary and reasonable provision for the future, it might, perhaps, be held that becoming a public charge in that way did not arise from the poverty of the immigrant or her family, but from an independent and extraordinary cause. When an able-bodied workman comes to the country, who is able to take care of himself and his family, and is likely to procure remunerative work in his trade, it is not the practice to require a bond from him merely because he may have but little ready money, and upon the mere possibility that he may meet with some accident that may make him a cripple and thus render him and his family a public charge. For at the time of arrival he is not likely to become a public charge; bis health, capacity for work, and the probability that he will obtain work, furnish ordinary and sufficient security, in the ordinary course of things, against any such liability. Upon the whole testimony in this case, however, I cannot find that the circumstances of the husband were sufficient to afford any reasonable guaranty that the members of his family might not become a public charge under the ordinary liabilities to sickness, or as soon as any ether additional charges arose beyond the barest needs of existence. His poverty and inefficiency are too plain. The liability of his family to become a public charge through any of the ordinary contingencies of life existed when the bond was taken, because of his poverty and inefficiency. It was on that account, no doubt, that the bond was required; and it was for that reason that his wife became a public charge as soon as her illness arose, and no effort to provide for her at his own expense was made. I must, therefore, allow judgment for the plaintiff, with costs.